290 F.2d 822
Charles Elliott WILSON, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 18924.
United States Court of Appeals Fifth Circuit.
June 16, 1961.

Rene A. Pastorek, Gretna, La., for appellant.
W. B. West, III, U.S. Atty., William L. Hughes, Jr., Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before HUTCHESON, RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
The judgment of conviction from which this appeal is prosecuted is affirmed.  Such affirmance is of course without prejudice to any motion that may hereafter be filed by the appellant under 28 U.S.C.A. 2255.  We intend no intimation as to whether or not valid cause exists for such a motion.


2
Affirmed.